ASSUMPSIT on a bank check which was in the following words: Citizens Bank at Middletown, pay to William Myers, or order, two hundred and eighty-nine dollars. Payable September 11th, 1860, signed by James Tatman, the defendant, and endorsed in blank by William Myers, the payee. It bore date August 27th, 1860. The action was brought to the present term of the court, a copy of the check with an affidavit of the cause of action having been previously filed in the usual form by the plaintiffs, who now moved for judgment for the want of an affidavit of defence on the other side.